Michigan Supreme Court
                                                                                             Lansing, Michigan




Syllabus
                                                                Chief Justice:         Justices:
                                                                Robert P. Young, Jr.   Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Corbin R. Davis

           INTERNATIONAL BUSINESS MACHINES CORP v DEPARTMENT OF TREASURY


               Docket No. 146440. Argued January 15, 2014 (Calendar No. 1). Decided July 14, 2014.

               International Business Machines Corporation (IBM) brought an action in the Court of
       Claims against the Department of Treasury, challenging the department’s ruling that IBM was
       not entitled to apportion its business income tax base and modified gross receipts tax base using
       the three-factor apportionment formula provided in the Multistate Tax Compact, MCL 205.581
       et seq., and was instead required to apportion its income using the sales-factor formula in the
       Business Tax Act, MCL 208.1101 et seq., when calculating its state taxes for 2008. Under this
       ruling, IBM was entitled to a refund of only $1,253,609 for the 2008 tax year rather than the
       $5,955,218 it had sought. IBM moved for summary disposition under MCR 2.116(C)(10), and
       the department moved for summary disposition under MCR 2.116(I)(2). After a hearing, the
       Court of Claims, Joyce A. Draganchuk, J., denied IBM’s motion and granted summary
       disposition in favor of the department, ruling that the BTA mandated the use of the sales-factor
       apportionment formula. The Court of Appeals, RONAYNE KRAUSE, P.J., and BORRELLO, J.
       (RIORDAN, J., concurring), affirmed the Court of Claims order in an unpublished opinion per
       curiam issued November 20, 2012 (Docket No. 306618). It held that because there was a facial
       conflict between the BTA’s mandatory sales-factor apportionment formula and the Compact’s
       elective three-factor apportionment formula, the Legislature had repealed the Compact’s election
       provision by implication when it enacted the BTA. The Supreme Court granted IBM’s
       application for leave to appeal. 494 Mich 874 (2013).

              In a lead opinion by Justice VIVIANO, joined by Justices CAVANAGH and MARKMAN, and
       a concurring opinion by Justice ZAHRA, the Supreme Court held:

               The modified gross receipts tax is an income tax for purposes of the Multistate Tax
       Compact. IBM was entitled to use the Compact’s elective three-factor apportionment formula to
       calculate its 2008 Michigan taxes.

               Court of Appeals judgment reversed; Court of Claims order granting summary
       disposition in favor of the Department reversed; case remanded to the Court of Claims for entry
       of an order granting summary disposition in favor of IBM.

               Justice VIVIANO, joined by Justices CAVANAGH and MARKMAN, held that the modified
       gross receipts tax fit within the Compact’s broad definition of “income tax” by taxing a variation
of net income, specifically, the entire amount received by the taxpayer as determined from any
gainful activity minus inventory and certain other deductions that are expenses not specifically
and directly related to a particular transaction. He further concluded that the Court of Appeals
erred by holding that the BTA had repealed the Compact’s election provision by implication
because the statutes could be reconciled when read in pari materia.

       Justice ZAHRA, concurring, agreed that IBM was entitled to use the Compact’s elective
apportionment formula for its 2008 Michigan taxes, and also that the tax bases at issue were
“income taxes” within the meaning of the Compact. He would not have reached the question
whether the Legislature repealed the Compact’s election provision by implication when it
enacted the BTA because the Legislature made clear that taxpayers were entitled to use the
Compact’s election provision for the 2008, 2009, and 2010 tax years.

        Justice MCCORMACK, joined by Chief Justice YOUNG and Justice KELLY, dissenting,
would have affirmed the Court of Appeals judgment, concluding that allowing taxpayers to
apportion their multistate income in accordance with the Compact’s formula violated the
Legislature’s unambiguous directive that taxes established under the BTA must be in accordance
with the BTA’s sales-only apportionment formula. She further concluded that there was no
constitutional barrier that prevented the Legislature from making the Compact’s alternative
election provision unavailable to taxpayers.




                                   ©2014 State of Michigan
                                                                            Michigan Supreme Court
                                                                                  Lansing, Michigan




Opinion
                                                      Chief Justice:          Justices:
                                                      Robert P. Young, Jr. Michael F. Cavanagh
                                                                           Stephen J. Markman
                                                                           Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                           Bridget M. McCormack
                                                                           David F. Viviano

                                                                       FILED July 14, 2014

                              STATE OF MICHIGAN

                                       SUPREME COURT


 INTERNATIONAL BUSINESS
 MACHINES CORPORATION,

                Plaintiff-Appellant,

 v                                                             No. 146440

 DEPARTMENT OF TREASURY,

                Defendant-Appellee.


 BEFORE THE ENTIRE BENCH

 VIVIANO, J.


         In this case, we must determine whether plaintiff International Business Machines

 Corporation (IBM) could elect to use the three-factor apportionment formula under the

 Multistate Tax Compact1 (the Compact) for its 2008 Michigan taxes, or whether it was

 required to use the sales-factor apportionment formula under the Michigan Business Tax




 1
     MCL 205.581 et seq.
Act (BTA).2 The Department of Treasury (the Department) rejected IBM’s attempt to

use the Compact’s apportionment formula and, instead, required IBM to apportion its

income using the BTA’s sales-factor formula.

        We conclude that IBM was entitled to use the Compact’s three-factor

apportionment formula for its 2008 Michigan taxes and that the Court of Appeals erred

by holding otherwise on the basis of its erroneous conclusion that the Legislature had

repealed the Compact’s election provision by implication when it enacted the BTA. We

further hold that IBM could use the Compact’s apportionment formula for that portion of

its tax base subject to the modified gross receipts tax of the BTA.

        Accordingly, we reverse the Court of Appeals judgment in favor of the

Department, reverse the Court of Claims order granting summary disposition in favor of

the Department, and remand to the Court of Claims for entry of an order granting

summary disposition in favor of IBM.

                            I. FACTS AND PROCEEDINGS

        IBM is a corporation based in New York that provides information technology

products and services worldwide. In December 2009, IBM filed its Michigan Business

Tax annual return for the 2008 tax year. Line 10 of IBM’s return, the “Apportionment

Calculation” line, read “SEE ATTACHED ELECTION.” IBM filed a separate statement

along with its return, entitled “Election to use MTC Three Factor Apportionment,”

indicating that it elected to apportion its business income tax base and modified gross



2
    MCL 208.1101 et seq.



                                             2
receipts tax base using the three-factor apportionment formula provided in the Compact.

Under these calculations, IBM sought a refund of $5,955,218.               The Department

disagreed. It determined that IBM could not elect to use the Compact’s formula and that

IBM was entitled to a refund of only $1,253,609 when calculated under the BTA’s sales-

factor apportionment formula.

          IBM filed a complaint in the Court of Claims, challenging the Department’s

decision. Thereafter, IBM moved for summary disposition under MCR 2.116(C)(10),

and the Department moved for summary disposition under MCR 2.116(I)(2). After a

hearing on the motions, the Court of Claims denied summary disposition to IBM and

granted summary disposition in favor of the Department.              The Court of Claims

determined that the BTA mandated the use of the sales-factor apportionment formula.

          In an unpublished opinion, the Court of Appeals affirmed the Court of Claims

order granting summary disposition in favor of the Department.3 The Court of Appeals

first determined that there was a facial conflict between the BTA and the Compact insofar

as the BTA mandates use of the sales-factor formula while the Compact permits

taxpayers to elect to use a three-factor apportionment formula.4 On the basis of this

conflict, the Court of Appeals concluded that the Legislature had repealed the Compact’s

election provision by implication when it enacted the BTA.5 The Court of Appeals then

stated that it did not need to decide whether the modified gross receipts tax was an

3
  IBM v Dep’t of Treasury, unpublished opinion per curiam of the Court of Appeals,
issued November 20, 2012 (Docket No. 306618).
4
    Id. at 3.
5
    Id. at 3-4. It also determined that the Compact was not a binding contract.



                                               3
“income tax” under the Compact subject to the Compact’s apportionment formula in light

of its conclusion that the Compact’s election provision had been repealed by implication.6

          IBM sought leave to appeal in this Court. We granted IBM’s application and

asked the parties to address

          (1) whether the plaintiff could elect to use the apportionment formula
          provided in the Multistate Tax Compact, MCL 205.581, in calculating its
          2008 tax liability to the State of Michigan, or whether it was required to use
          the apportionment formula provided in the Michigan Business Tax Act,
          MCL 208.1101 et seq.; (2) whether § 301 of the Michigan Business Tax
          Act, MCL 208.1301, repealed by implication Article III(1) of the Multistate
          Tax Compact; (3) whether the Multistate Tax Compact constitutes a
          contract that cannot be unilaterally altered or amended by a member state;
          and (4) whether the modified gross receipts tax component of the Michigan
          Business Tax Act constitutes an income tax under the Multistate Tax
          Compact.[7]

                                II. STANDARD OF REVIEW

          We review de novo a Court of Claims decision on a motion for summary

disposition.8 We also review de novo issues of statutory interpretation.9




6
  Id. at 5. Judge RIORDAN concurred in all respects except regarding the issue of repeal
by implication. He determined that the panel did not need to conclude that the BTA had
impliedly repealed the Compact because MCL 208.1309 allowed the taxpayer to petition
for another apportionment formula. He concluded that the plain language of the BTA
required IBM to apportion its income tax consistently with the BTA.
7
    IBM v Dep’t of Treasury, 494 Mich 874 (2013).
8
    Malpass v Dep’t of Treasury, 494 Mich 237, 245; 833 NW2d 272 (2013).
9
    Id.



                                                4
                III. HISTORY OF BUSINESS TAXATION IN MICHIGAN

         Because we believe it important to our analysis in this case, we begin with a

discussion of the history of business taxation in Michigan.        Michigan’s taxation of

business income or activity began in 1953, when the Legislature enacted a business

activities tax that taxed the adjusted receipts of a taxpayer.10 This tax remained in effect

until Michigan adopted its first corporate income tax as part of the Income Tax Act of

1967 (ITA).11 Against the backdrop of the ITA, Michigan joined the Multistate Tax

Compact in 1970 when the Legislature enacted MCL 205.581.12                  The Compact

“symbolized the recognition that, as applied to multistate businesses, traditional state tax

administration was inefficient and costly to both State and taxpayer.”13 Thus, the goals of

the Compact include facilitating and promoting equitable and uniform taxation of

multistate taxpayers.14 To this end, the Compact operates in conjunction with Michigan’s


10
  See 1953 PA 150. See also Armco Steel Corp v Dep’t of Revenue, 359 Mich 430, 444;
102 NW2d 552 (1960) (“This tax is part of a general scheme of State taxation of business
activities in Michigan. It is a tax on Michigan activities measured, in amount, by
adjusted receipts derived from or attributable to Michigan sources . . . .”).
11
  See MCL 206.61, as enacted by 1967 PA 281. The stated purpose of the ITA was “to
meet deficiencies in state funds by providing for the imposition, levy, computation,
collection, assessment, and enforcement by lien and otherwise of taxes on or measured by
net income activities . . . .” Title, 1967 PA 281.
12
  1969 PA 343. Section 1 of 1969 PA 343, codified under MCL 205.581, includes the
mandatory provisions of the Compact that must be enacted for a state to become a
member. See US Steel Corp v Multistate Tax Comm, 434 US 452, 455-456; 98 S Ct 799;
54 L Ed 2d 682 (1978).
13
     US Steel Corp, 434 US at 456.
14
  See MCL 205.581, Art I (“The purposes of this compact are to: (1) Facilitate proper
determination of state and local tax liability of multistate taxpayers, including the


                                             5
tax acts, containing several provisions designed to ensure uniform taxation of multistate

taxpayers.

         In 1976, the Legislature replaced the corporate income tax with a single business

tax.15    Unlike its predecessor, the Single Business Tax Act (SBTA) taxed business

activity, not income, and operated as “a form of value added tax.”16 In enacting the

SBTA, the Legislature expressly amended the ITA to the extent necessary to implement

the SBTA and expressly repealed provisions of the ITA that would conflict with the

SBTA.17 The Legislature, however, did not expressly repeal the Compact.18

         The SBTA remained in effect until 2008, when the Legislature enacted the BTA,

which is at issue in this case.19 Representing another shift in business taxation, the BTA

imposed two main taxes: the business income tax and the modified gross receipts tax.20

In enacting the BTA, the Legislature expressly repealed the SBTA, but again did not

expressly repeal the Compact.21 However, the BTA was short-lived. Effective January


equitable apportionment on tax bases and settlement of apportionment disputes[,] (2)
Promote uniformity or compatibility in significant components of tax systems[,] (3)
Facilitate taxpayer convenience and compliance in the filing of tax returns and in other
phases of tax administration[,] and (4) Avoid duplicative taxation.”).
15
     See MCL 208.1 et seq., as enacted by 1975 PA 228.
16
     Trinova Corp v Dep’t of Treasury, 433 Mich 141, 149; 445 NW2d 428 (1989).
17
     See 1975 PA 233.
18
     See id.
19
     2007 PA 36; MCL 208.1101 et seq.
20
     See MCL 208.1201; MCL 208.1203.
21
     Enacting section 1 of 2006 PA 325 provides: “The single business tax act, 1975 PA


                                             6
1, 2012, Michigan returned to a corporate income tax.22            At the same time, the

Legislature stayed true to its past practice of repealing conflicting tax acts and expressly

repealed the BTA.23

         Throughout the evolution of our state’s method of business taxation, the Compact

has remained in effect. Another constant throughout this history is that the Legislature

has always required a multistate taxpayer with business income or activity both within

and without the state to apportion its tax base.24 This process, known as formulary

apportionment, has allowed Michigan to tax the portion of a taxpayer’s multistate

business carried on in Michigan without violating the Due Process Clause of the United

States Constitution.25    We now address whether a multistate taxpayer retained the

privilege of electing the apportionment method provided by the Compact for the 2008 tax

year.

228, MCL 208.1 to 208.145, is repealed effective for tax years that begin after December
31, 2007.”
22
     See 2011 PA 38.
23
     See 2011 PA 39, which reads in part:

                 Enacting section 1. The Michigan business tax act, 2007 PA 36,
         MCL 208.1101 to 208.1601, is repealed effective on the date that the
         secretary of state receives a written notice from the department of treasury
         that the last certificated credit or any carryforward from that certificated
         credit has been claimed.

               Enacting section 2. This amendatory act does not take effect unless
         House Bill No. 4361 of the 96th Legislature is enacted into law.
24
 See MCL 205.553, as amended by 1954 PA 17; 1970 CL 206.115; 1979 CL 208.41;
MCL 208.1301.
25
     Malpass, 494 Mich at 245-246.



                                              7
            IV. WHETHER IBM COULD ELECT TO USE THE COMPACT’S
                APPORTIONMENT FORMULA FOR ITS 2008 TAXES

         To determine whether IBM could elect to use the Compact’s three-factor

apportionment formula to calculate its 2008 Michigan taxes, we must decide if the

Legislature repealed the Compact’s election provision by implication when it enacted the

BTA.26

                               A. LEGAL PRINCIPLES

         We begin our analysis “with the axiom that repeals by implication are

disfavored.”27 We will presume, “in most circumstances, that if the Legislature had

intended to repeal a statute or statutory provision, it would have done so explicitly.”28

Nevertheless, “[w]hen the intention of the legislature is clear, repeal by implication may

be accomplished by the enactment of a subsequent act inconsistent with a former act” or

“by the occupancy of the entire field by a subsequent enactment.”29 However, “where the

26
   This is the principal argument offered by the Department in disallowing use of the
Compact’s apportionment formula. In the alternative, the Department argues the
Compact can be harmonized with the BTA by reading the Compact’s election provision
and apportionment formula into MCL 208.1309. We address this argument in note 55 of
this opinion.
27
   Wayne Co Pros v Dep’t of Corrections, 451 Mich 569, 576; 548 NW2d 900 (1996).
The implied repeal doctrine has “remained stable over approximately four centuries of
common law in the United Kingdom and then here in the United States.” Markham, The
Supreme Court’s New Implied Repeal Doctrine: Expanding Judicial Power to Rewrite
Legislation under the Ballooning Conception of “Plain Repugnancy,” 45 Gonz L Rev
437, 464 (2010). Lord Edward Coke recognized the implied repeal doctrine as far back
as 1614. See id., p 456-458 (discussing Lord Coke’s seminal case on the implied repeal
doctrine—Doctor Foster’s Case, 77 Eng Rep 1222 (KB, 1614)).
28
     Wayne Co Pros, 451 Mich at 576.
29
     Washtenaw Co Rd Comm’rs v Pub Serv Comm, 349 Mich 663, 680; 85 NW2d 134


                                            8
intent of the Legislature is claimed to be unclear, it is our duty to proceed on the

assumption that the Legislature desired both statutes to continue in effect unless it

manifestly appears that such view is not reasonably plausible.”30 Repeals by implication

will be allowed “only when the inconsistency and repugnancy are plain and

unavoidable.”31 We will “construe statutes, claimed to be in conflict, harmoniously” to

find “any other reasonable construction” than a repeal by implication.32 Only when we

determine that two statutes “are so incompatible that both cannot stand” will we find a

repeal by implication.33

         In attempting to find a harmonious construction of the statutes, we “will regard all

statutes upon the same general subject-matter as part of one system . . . .”34 Further,

“[s]tatutes in pari materia, although in apparent conflict, should, so far as reasonably

possible, be construed in harmony with each other, so as to give force and effect to

each . . . .”35 This Court has stated:

(1957).
30
     Wayne Co Pros, 451 Mich at 577.
31
     Tillotson v Saginaw, 94 Mich 240, 244-245; 54 NW 162 (1892).
32
  Wayne Co Pros, 451 Mich at 576-577 (emphasis added; citations and quotation marks
omitted).
33
   Valentine v Redford Twp Supervisor, 371 Mich 138, 144; 123 NW2d 227 (1963). As
with any issue of statutory interpretation, our goal “is to give effect to the Legislature’s
intent, focusing first on the statute’s plain language.” Malpass, 494 Mich at 247-248
(citation and quotation marks omitted).
34
  Rathbun v State of Michigan, 284 Mich 521, 544; 280 NW 35 (1938) (citation and
quotation marks omitted).
35
     Id. (citation and quotation marks omitted).



                                               9
         It is a well-established rule that in the construction of a particular statute, or
         in the interpretation of its provisions, all statutes relating to the same
         subject, or having the same general purpose, should be read in connection
         with it, as together constituting one law, although they were enacted at
         different times, and contain no reference to one another. The endeavor
         should be made, by tracing the history of legislation on the subject, to
         ascertain the uniform and consistent purpose of the legislature, or to
         discover how the policy of the legislature with reference to the subject-
         matter has been changed or modified from time to time. In other words, in
         determining the meaning of a particular statute, resort may be had to the
         established policy of the legislature as disclosed by a general course of
         legislation. With this purpose in view therefore it is proper to consider, not
         only acts passed at the same session of the legislature, but also acts passed
         at prior and subsequent sessions.[36]

In this case, the Compact’s election provision and § 301 of the BTA share the common

purpose of setting forth the methods of apportionment of a taxpayer’s multistate business

income; therefore, we must construe them together as statutes in pari materia.37

                                       B. APPLICATION

         With the history of Michigan business taxation and applicable legal principles in

mind, we turn to the specific statutes at issue. IBM sought to apportion its BTA tax base

using the Compact’s three-factor apportionment formula.38 In so doing, IBM relied on

the Compact’s election provision, which reads in pertinent part:

               (1) Any taxpayer subject to an income tax whose income is subject
         to apportionment and allocation for tax purposes pursuant to the laws of a

36
     Id. at 543-544 (citation and quotation marks omitted).
37
   Id. at 543 (“Statutes in pari materia are those . . . which have a common
purpose . . . .”).
38
   MCL 205.581, Art IV(9) (“All business income shall be apportioned to this state by
multiplying the income by a fraction, the numerator of which is the property factor plus
the payroll factor plus the sales factor, and the denominator of which is 3.”).



                                                10
         party state or pursuant to the laws of subdivisions in 2 or more party states
         may elect to apportion and allocate his income in the manner provided by
         the laws of such state or by the laws of such states and subdivisions without
         reference to this compact, or may elect to apportion and allocate in
         accordance with article IV . . . .[39]

This provision allows a taxpayer subject to an income tax to elect to use a party state’s

apportionment formula or the Compact’s three-factor apportionment formula.

         However, the Department rejected IBM’s attempts to apportion its income through

the Compact’s apportionment formula. Instead, it required IBM to apportion its BTA tax

base consistently with the BTA and its sales-factor formula. Section 301 of the BTA

reads as follows:

                (1) Except as otherwise provided in this act, each tax base
         established under this act shall be apportioned in accordance with this
         chapter.

                (2) Each tax base of a taxpayer whose business activities are
         confined solely to this state shall be allocated to this state. Each tax base of
         a taxpayer whose business activities are subject to tax both within and
         outside of this state shall be apportioned to this state by multiplying each
         tax base by the sales factor calculated under section 303.[40]

         We recognize that the language of the BTA is mandatory in nature.41 Under the

statute, a taxpayer’s BTA tax base must be apportioned through the BTA’s sales-factor

apportionment formula.42 The Department argues that this mandatory language precludes

39
     MCL 205.581, Art III(1).
40
     MCL 208.1301.
41
   See Fradco v Dep’t of Treasury, 495 Mich 104, 114; 845 NW2d 81 (2014) (“The
Legislature’s use of the word ‘shall’ . . . indicates a mandatory and imperative
directive.”).
42
     MCL 208.1301(1).



                                               11
the use of any other apportionment formula and, reading it in isolation, we would agree.

However, as stated previously, § 301 of the BTA is not the only provision of Michigan’s

tax laws pertaining to the apportionment of business income—the Compact’s election

provision shares the same purpose. Therefore, we cannot interpret § 301 of the BTA in a

vacuum.43 Rather, we must consider it along with the Compact “by tracing the history of

legislation on the subject, to ascertain the uniform and consistent purpose of the

legislature.”44

       The BTA is not the first Michigan business tax act to contain a mandatory

apportionment formula. All our past business tax acts mandated that a taxpayer with

income or activity that was taxable within and without the state allocate and apportion its

tax base consistently with each respective act.45 These acts further mandated that the tax

base be apportioned through a specific apportionment formula.46            The mandatory

43
   See also People v Stephan, 241 Mich App 482, 497; 616 NW2d 188 (2000)
(recognizing that interpreting the unambiguous language of two conflicting statutes does
not end the analysis because “courts do not construe individual statutes in a vacuum” but
rather construe statutes together under the doctrine of in pari materia).
44
  Rathbun, 284 Mich at 543-544 (stating further that courts “ ‘will regard all statutes
upon the same general subject matter as part of one system’ ”) (citation omitted).
45
  See MCL 205.552, as amended by 1954 PA 17 (providing that “[t]he adjusted receipts
of a taxpayer derived from or attributable to Michigan sources shall be determined in
accordance with the provisions of section 3 of this act”); 1970 CL 206.103 (providing
that “[a]ny taxpayer having income from business activity which is taxable both within
and without this state . . . shall allocate and apportion his net income as provided in this
act”); 1979 CL 208.41 (providing that “[a] taxpayer whose business activities are taxable
both within and without this state, shall apportion his tax base as provided in this
chapter”).
46
   See MCL 205.553(b), as amended by 1954 PA 17 (requiring that a taxpayer with
adjusted receipts attributable to activity within and without Michigan apportion the


                                            12
apportionment language of the BTA is nearly identical to the language of its

predecessors.

       The Department argues that the Legislature repealed the Compact’s election

provision when it enacted the BTA because § 301 of the BTA is the first tax provision

with apportionment language directly in conflict with the Compact’s election provision.

The import of this argument is that the Compact’s election provision was a dead letter

when it was enacted because both the ITA and the election provision required use of the

same three-factor apportionment formula.         However, the Department’s argument

overlooks that the Compact’s election provision, by using the terms “may elect,”

contemplates a divergence between a party state’s mandated apportionment formula and

the Compact’s own formula—either at the time of the Compact’s adoption by a party

state or at some point in the future.47 Otherwise, there would be no point in giving

taxpayers an election between the two. In fact, reading the Compact’s election provision

as forward-looking—i.e., contemplating the future enactment of a state income tax with a

mandatory apportionment formula different from the Compact’s apportionment


receipts consistent with a three-factor formula); 1970 CL 206.115 (requiring that “[a]ll
business income . . . shall be apportioned to this state” through the standard three-factor
apportionment formula); 1979 CL 208.45 (requiring that “[a]ll of the tax base . . . shall be
apportioned to this state” through the three-factor apportionment formula). In 1991, the
Legislature began to phase out the SBTA’s equally weighted, three-factor apportionment
formula, requiring a progressively more sales-factor-focused apportionment formula. See
MCL 208.45, as amended by 1991 PA 77. However, the new apportionment formula was
still mandatory.
47
   MCL 205.581, Art III(1). See also Black’s Law Dictionary (9th ed) (defining an
“election” as “[t]he exercise of a choice; esp., the act of choosing from several possible
rights or remedies in a way that precludes the use of other rights or remedies”).



                                            13
formula—is the only way to give meaning to the provision when it was enacted in

Michigan.48 Viewed in this light, the BTA’s mandatory apportionment language may

plausibly be read as compatible with the Compact’s election provision.

         Moreover, our review of the statutes in pari materia indicates a uniform and

consistent purpose of the Legislature for the Compact’s election provision to operate

alongside Michigan’s tax acts.49 Just as it did when it enacted the ITA,50 the Legislature,

in enacting the BTA, had full knowledge of the Compact and its provisions.51 Even with

such knowledge on both occasions, the Legislature left the Compact’s election provision

intact. By contrast, the Legislature expressly repealed or amended other inconsistent acts

regarding the taxation of businesses.52 Had the Legislature believed that the Compact’s

election provision no longer had a place in Michigan’s tax system or conflicted with the



48
  See Moore v Fennvile Pub Schs Bd of Ed, 223 Mich App 196, 201; 566 NW2d 31
(1997) (“It is the duty of the courts to interpret statutes so as to render no provision
meaningless.”).
49
     Rathbun, 284 Mich at 543-544.
50
  Although the ITA’s apportionment method is largely consistent with the Compact’s
apportionment method, caselaw during the period in which both were in effect reflects
some potential for inconsistency. See Consumers Power Co v Dep’t of Treasury, 235
Mich App 380, 386 n 6; 597 NW2d 274 (1999) (discussing definitional differences
between the ITA and the Compact); Chocola v Dep’t of Treasury, 132 Mich App 820,
831; 348 NW2d 290 (1984); Donovan Const Co v Dep’t of Treasury, 126 Mich App 11;
337 NW2d 297 (1983).
51
   In re Reynolds Estate, 274 Mich 354, 362; 264 NW 399 (1936) (“The Legislature, in
passing [a new act], is presumed to have done so with a full knowledge of existing
statutes.”).
52
     See notes 21 and 23 of this opinion.



                                            14
purpose of the BTA, it could have taken the necessary action to eliminate the election

provision.

         Because the Legislature gave no clear indication that it intended to repeal the

Compact’s election provision, we proceed under the assumption that the Legislature

intended for both to remain in effect.53 After reading the statutes in pari materia, we

conclude that a reasonable construction exists other than a repeal by implication.54 Under

Article III(1) of the Compact, the Legislature provided a multistate taxpayer with a

choice between the apportionment method contained in the Compact or the

apportionment method required by Michigan’s tax laws. If a taxpayer elects to apportion

its income through the Compact, Article IV(9) mandates that the taxpayer do so using a

three-factor apportionment formula. Alternatively, if the taxpayer does not make the

Compact election, then the taxpayer must use the apportionment formula set forth in

Michigan’s governing tax laws. In this case, IBM’s tax base arose under the BTA. Had

it not elected to use the Compact’s apportionment formula, IBM would have been

required to apportion its tax base consistently with the mandatory language of the BTA—

i.e., through the BTA’s sales-factor apportionment formula.55 Thus, we believe the BTA

and the Compact are compatible and can be read as a harmonious whole.


53
     See Wayne Co Pros, 451 Mich at 577.
54
     Id. at 576-577.
55
  Despite the above framework, the Department argues that if the BTA and the Compact
can be harmonized, it is only through MCL 208.1309(1), which allows a taxpayer to
petition to use another apportionment method. We disagree. The Department’s
“harmonization” would actually be an abrogation of the election provision. Section 309
requires that a taxpayer petition the Department for another apportionment method and


                                            15
         Subsequent action by the Legislature indicates that it did not impliedly repeal the

Compact’s election provision when it enacted the BTA.56            On May 25, 2011, the

Legislature expressly amended the Compact’s election provision by adding the following

language:

         [E]xcept that beginning January 1, 2011 any taxpayer subject to the
         Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, or the
         income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.697, shall, for
         purposes of that act, apportion and allocate in accordance with the
         provisions of that act and shall not apportion or allocate in accordance with
         article IV.[57]

There is no dispute that the Legislature specifically intended to retroactively repeal the

Compact’s election provision for taxpayers subject to the BTA beginning January 1,

2011. The Legislature could have—but did not—extend this retroactive repeal to the

start date of the BTA. In addressing this legislation, the dissent suggests that “the 2011

Legislature may have simply been acting expressly to confirm what the 2007 Legislature

believed it had already done implicitly.”58 We would agree with that conclusion if the

Legislature had retroactively repealed the Compact’s election provision beginning



prove that the BTA’s apportionment provision does not fairly represent the taxpayer’s
business activity in the state. Thus, the Department’s interpretation takes the choice out
of the taxpayer’s hands and is inconsistent with the plain language of the Compact.
Therefore, we decline to accept the Department’s proposed harmonization.
56
    See Baxter v Robertson, 57 Mich 127, 132; 23 NW 711 (1885) (“Legislative
construction of past legislation . . . is always entitled to be considered with some care, so
far as it throws light on doubtful language . . . .”).
57
     2011 PA 40 (emphasis added).
58
     Post at 6.



                                              16
January 1, 2008, the effective date of the BTA.          However, by only repealing the

Compact’s election provision starting January 1, 2011, the Legislature created a window

in which it did not expressly preclude use of the Compact’s election provision for BTA

taxpayers.     Further, we believe that the express repeal of the Compact’s election

provision effective January 1, 2011, is evidence that the Legislature had not impliedly

repealed the provision when it enacted the BTA.59 Therefore, a review of the 2011

amendments supports our conclusion that the Compact’s election provision remained in

effect for the 2008 tax year.

                            C. RESPONSE TO THE DISSENT

         The dissent’s analysis has a tantalizing simplicity to it. It homes in on the plain

language and mandatory nature of the BTA’s apportionment provision. However, the

dissent spends very little time considering the language of the Compact, its history, or the

history of business taxation in Michigan.         While this approach may be proper in

construing the BTA in a typical case, it is incomplete when we are faced with the

question of implied repeal. Under such circumstances, that the dissent has arrived at the

better or even the best interpretation of the BTA does not end the inquiry. Rather, because

there is a presumption against implied repeals,60 it is our task to determine if there is any




59
  See 1A Singer, Sutherland Statutory Construction (7th ed), § 23:11, p 485 (“[T]he later
express repeal of a particular statute may be some indication that the legislature did not
previously intend to repeal the statute by implication.”).
60
     See Jackson v Mich Corrections Comm, 313 Mich 352, 356; 21 NW2d 159 (1946).



                                             17
other reasonable construction that would harmonize the two statutes and avoid a repeal

by implication.61

       Repeals by implication are rare, and properly so, given that we will presume under

most circumstances that “if the Legislature had intended to repeal a statute or statutory

provision, it would have done so explicitly.”62 They are even more unlikely in the realm

of our state’s taxation laws.63 This certainly creates a very high bar, but we disagree with

the dissent that we have made it absolute. Rather, by using the applicable canons of

construction and faithfully applying our precedents in this area, we have arrived at a

reasonable construction that harmonizes the BTA and the Compact.64




61
   Wayne Co Pros, 451 Mich at 576-577 (emphasis added). See also Rathbun, 284 Mich
at 544-545 (If we “can by any fair, strict, or liberal construction find for the two
provisions a reasonable field of operation, without destroying their evident intent and
meaning, preserving the force of both, and construing them together in harmony with the
whole course of legislation upon the subject, it is [our] duty to do so.”) (emphasis added).
62
   Wayne Co Pros, 451 Mich at 576. See also Matsushita Elec Indus Co v Epstein, 516
US 367, 381; 116 S Ct 873; 134 L Ed 2d 6 (1996) (“The rarity with which we have
discovered implied repeals is due to the relatively stringent standard for such findings,
namely, that there be an ‘irreconcilable conflict’ between the two federal statutes at
issue.”).
63
  1A Singer, Sutherland Statutory Construction (7th ed), § 23:10, p 484, citing Sylk v
United States, 331 F Supp 661, 665 (ED Pa, 1971) (“On subjects to which the legislature
pays continuous, close attention, such as internal revenue laws, the presumption against
implied repeal may have greater force.”).
64
   Contrary to the dissent’s suggestion, the question is not whether the 2008 Legislature
could disregard a policy choice by the 1970 Legislature—obviously it could—but instead
what action it must take to make its intentions clear in the absence of express repealing
language in the statute.



                                            18
         The dissent agrees that “every attempt” must be made to construe the BTA and the

Compact harmoniously. But, in the end, the dissent fails to heed this call. Instead,

because of its rigid focus on the mandatory language of the BTA—to the exclusion of the

language and history of the Compact, and its place in Michigan’s taxation scheme—the

dissent’s analysis is at odds with our longstanding implied-repeal jurisprudence.

               D. CONCLUSION AS TO THE ISSUE OF IMPLIED REPEAL

         In sum, because we are able to harmonize the BTA and the Compact’s election

provision, we conclude that the statutes are not “ ‘so incompatible that both cannot

stand.’ ”65 We believe that our interpretation allows the Compact’s election provision to

serve its purpose of providing uniformity to multistate taxpayers in light of Michigan’s

enactment of an apportionment formula different from the Compact’s formula. Any

conflict apparent from a first reading of these statutes is reconcilable when the statutes

are read in pari materia.66       Therefore, the Department has failed to overcome the

presumption against repeals by implication. Accordingly, the Court of Appeals erred by

holding that the Legislature repealed the Compact’s election provision by implication

65
     Valentine, 371 Mich at 144 (citation omitted).
66
   The Department also cannot show that the Legislature intended to occupy the entire
field covered by the Compact when it enacted the BTA to establish a repeal by
implication. Washtenaw Co Rd Comm’rs, 349 Mich at 680. The BTA and the Compact,
while having some overlapping provisions, occupy two different fields. The BTA is a
stand-alone tax act that governs the taxation of businesses. The Compact acts as an
overlay to Michigan’s taxation system. It is specifically designed to leave the member
states with “complete control over all legislation and administrative action affecting the
rate of tax, the composition of the tax base . . . , and the means and methods of
determining tax liability and collecting any taxes determined to be due.” US Steel Corp,
434 US at 457.



                                              19
when it enacted the BTA. Instead, we hold that the Compact’s election provision was

available to IBM for the 2008 tax year.67

     V. WHETHER THE MODIFIED GROSS RECEIPTS TAX IS AN INCOME TAX
                        UNDER THE COMPACT

         Having determined that IBM could elect to use the Compact’s apportionment

formula for the 2008 tax year, we must next consider whether IBM could apportion its

entire BTA tax base through the Compact’s apportionment formula. IBM’s 2008 BTA

tax base contained two components: the business income tax base and the modified gross

receipts tax (MGRT) base. The parties quarrel over whether both components may be

apportioned under the Compact. The Compact election is available to “[a]ny taxpayer

subject to an income tax.”68 While it is undisputed that the business income tax is an

income tax, the Department argues that the MGRT is not an income tax, but rather a

gross receipts tax not subject to the Compact’s election provision. Therefore, we must

determine whether the MGRT is an income tax under the Compact and, thus,

apportionable under the Compact’s three-factor apportionment formula.

         The Compact defines “income tax” as follows:


67
   Because we are able to harmonize the statutes and conclude that no repeal by
implication occurred, we decline to discuss whether the Compact is binding and, thus,
whether the Legislature even could repeal the Compact by implication. That inquiry
involves constitutional issues, which we will not reach because they are unnecessary to
resolve the case. See Booth Newspapers, Inc v Univ of Mich Bd of Regents, 444 Mich
211, 234; 507 NW2d 422 (1993) (“In addition, there exists a general presumption by this
Court that we will not reach constitutional issues that are not necessary to resolve a
case.”).
68
     MCL 205.581, Art III(1).



                                            20
       [A] tax imposed on or measured by net income including any tax imposed
       on or measured by an amount arrived at by deducting expenses from gross
       income, 1 or more forms of which expenses are not specifically and directly
       related to particular transactions.[69]

Under the Compact’s broad definition, a tax is an income tax if the tax measures net

income by subtracting expenses from gross income, with at least one of the expense

deductions not being specifically and directly related to a particular transaction.70

       “Modified gross receipts tax” is not defined by the BTA, but MCL 208.1203(2)

states, “[The MGRT] levied and imposed under this section is upon the privilege of doing

business and not upon income or property.” Although this statement indicates that the

MGRT is not a tax upon income under the BTA, we must still determine whether the

MGRT fits under the broad definition of “income tax” under the Compact.




69
  MCL 205.581, Art II(4). The Compact also defines “gross receipts tax” in Art II(6) as
follows:

              [A] tax, other than a sales tax, which is imposed on or measured by
       the gross volume of business, in terms of gross receipts or in other terms,
       and in the determination of which no deduction is allowed which would
       constitute the tax an income tax.
70
   We need not put a definitive label on the MGRT, a task with which commentators have
struggled. See, e.g., McIntyre & Pomp, A Policy Analysis of Michigan’s Mislabeled
Gross Receipts Tax, 53 Wayne L Rev 1283 (2007) (concluding that the MGRT is akin to
a sales-subtraction value added tax but that it is not a transactional tax); Gandhi,
Computing the Tax Base: The Michigan Business Tax, 53 Wayne L Rev 1369 (2007)
(concluding that the MGRT is a reverse-build of Michigan’s now-repealed Single
Business Tax); Grob & Roberts, The Michigan Business Tax Replaces the State’s Much-
Vilified SBT, 17-Oct J Multistate Tax’n & Incentives 8 (2007) (concluding that the
MGRT is something between a gross receipts tax and a gross margin tax). Instead, we
are only tasked with determining whether the MGRT qualifies as an income tax under the
Compact.



                                             21
           The MGRT base is “a taxpayer’s gross receipts . . . less purchases from other

firms . . . .”71 The BTA defines “gross receipts” as

           the entire amount received by the taxpayer as determined by using the
           taxpayer’s method of accounting used for federal income tax purposes, less
           any amount deducted as bad debt for federal income tax purposes that
           corresponds to items of gross receipts . . . , from any activity whether in
           intrastate, interstate, or foreign commerce carried on for direct or indirect
           gain, benefit, or advantage to the taxpayer or to others . . . .[72]

Not only is the gross receipts amount reduced by numerous exclusions, it is also subject

to a deduction for the “amount deducted as bad debt for federal income tax purposes that

corresponds to items of gross receipts included in the modified gross receipts tax base.”73

This total—the entire amount received by the taxpayer from any activity minus the bad-

debt deduction and the numerous exclusions under MCL 208.1111—is the gross receipts

base from which the MGRT liability originates.

           After the taxpayer determines its gross receipts through the above calculation, the

taxpayer then reduces the gross receipts base by “purchases from other firms.”74 The

“purchases from other firms” deductions include, among other things, “inventory

acquired during the tax year, including freight, shipping, delivery, or engineering charges

included in the original contract price”; “assets . . . acquired during the tax year of a type

that are, or under the internal revenue code will become, eligible for depreciation,


71
     MCL 208.1203(3).
72
     MCL 208.1111(1).
73
     Id.
74
     MCL 208.1203(3).



                                                22
amortization, or accelerated capital cost recovery for federal income tax purposes”; and

materials and supplies to the extent not included in inventory or depreciable property.75

There are also deductions for compensation paid in certain industries and for payments to

independent contractors.76 Once gross receipts is reduced by any applicable deductions,

the taxpayer arrives at its MGRT base, which is then subject to the MGRT at a rate of .80

percent after allocation or apportionment to this state.77

         Having examined how a taxpayer’s MGRT base is calculated, we now turn to the

question whether the MGRT fits within the Compact’s definition of “income tax.” For

the MGRT to be an income tax under the Compact, a tax must measure net income by

starting with gross income and subtracting expenses, with at least one of the expense

deductions not specifically and directly related to a particular transaction.78 The Compact

and the BTA do not define “gross income.” Therefore, we look elsewhere to determine

what normally constitutes gross income. The Internal Revenue Code defines “gross

income” as “all income from whatever source derived” and includes a nonexclusive list

of items that includes things such as “gross income derived from business” and “gains

derived from dealings in property.”79 26 CFR § 1.61-1 provides that “[g]ross income

75
  MCL 208.1113(6)(a) through (c). “Inventory” is defined as “[t]he stock of goods held
for resale in the regular course of trade of a retail or wholesale business” and “[f]inished
goods, goods in process, and raw materials of a manufacturing business purchased from
another person.” MCL 208.1111(4)(a), (b).
76
     MCL 208.1113(6)(d) through (g).
77
     MCL 208.1203(1).
78
     MCL 205.581, Art II(4).
79
     26 USC 61.



                                             23
includes income realized in any form, whether in money, property, or services.” 26 CFR

§ 1.61-3 further provides that gross income for manufacturing, merchandising, or mining

businesses is “the total sales, less the cost of goods sold, plus any income from

investments and from incidental or outside operations or sources.” Moreover, Black’s

Law Dictionary states that gross income means “[t]otal income from all sources before

deductions, exemptions, or other tax reductions.”80

         These definitions of gross income are similar to the definition of gross receipts

under the BTA—the entire amount received by the taxpayer as determined from any

gainful activity. Like gross income under the Internal Revenue Code, gross receipts are

subject to myriad exclusions and deductions. Notably, gross receipts are subject to a

reduction for the purchase of inventory during the tax year, including freight, shipping,

delivery, or engineering charges included in the original contract price. This is similar to

the IRS’s definition of “gross income” for manufacturing, merchandising, or mining

businesses—total sales less the cost of goods sold.81       In addition, several of these

exclusions or deductions are not specifically and directly related to particular

transactions.82 Depreciable assets can be assets used over a certain number of years and,


80
     Black’s Law Dictionary (9th ed), p 831.
81
   “Cost of goods sold” is determined by a taxpayer’s inventory. See 33A Am Jur 2d,
Federal Taxation, § 6500 (“A taxpayer must use inventories to determine the cost of
goods sold if the production, purchase, or sale of merchandise is an income-producing
factor.”). See also Thor Power Tool Co v Comm’r of Internal Revenue, 439 US 522, 530
n 9; 99 S Ct 773; 58 L Ed 2d 785 (1979); Hygienic Prods Co v Comm’r of Internal
Revenue, 111 F2d 330, 331 (CA 6, 1940).
82
  While the Compact does not define the phrase “not specifically and directly related to
particular transactions,” the use of the words “specifically,” “directly,” and “particular”


                                               24
thus, not related to a single transaction.83 Materials and supplies purchased during a tax

year can be used at any time for the operation of a business and for any amount of

transactions. Finally, the purchase of inventory, which includes such things as goods

held for resale or raw materials, some of which can stay in a taxpayer’s warehouse for an

indeterminate amount of time, can be an expense not specifically or directly related to a

particular transaction.84

         We hold that the MGRT fits within the broad definition of “income tax” under the

Compact by taxing a variation of net income—the entire amount received by the taxpayer

as determined from any gainful activity minus inventory and certain other deductions that

are expenses not specifically and directly related to a particular transaction. Therefore,

IBM could elect to use the Compact’s apportionment formula for that portion of its tax

base subject to the MGRT for the 2008 tax year.85

                                   VI. CONCLUSION

         We conclude that Court of Appeals erred by holding that the BTA repealed the

Compact’s election provision by implication. Therefore, IBM could elect to use the



connotes a close relation to an individual transaction. See Random House Webster’s
College Dictionary (2001). That is, the tax cannot be a tax focusing on specific
transactions, i.e., a transactional tax.
83
     See 26 USC 167, 168.
84
     MCL 208.1111(4)(a), (b).
85
   Our holding is limited to the determination that the MGRT is included within the
Compact definition of “income tax.” As noted earlier in note 70, we do not need to reach
the issue whether the MGRT, generally, is an income tax.



                                            25
Compact’s apportionment formula during the 2008 tax year. We further hold that IBM

could use the Compact’s apportionment formula to apportion its MGRT base under the

BTA.    Accordingly, we reverse the Court of Appeals judgment in favor of the

Department, reverse the Court of Claims order granting summary disposition in favor of

the Department, and remand to the Court of Claims for entry of an order granting

summary disposition in favor of IBM.


                                                    David F. Viviano
                                                    Michael F. Cavanagh
                                                    Stephen J. Markman




                                         26
                            STATE OF MICHIGAN

                                     SUPREME COURT


INTERNATIONAL BUSINESS
MACHINES CORPORATION,

              Plaintiff-Appellant,

v                                                            No. 146440

DEPARTMENT OF TREASURY,

              Defendant-Appellee.


ZAHRA, J. (concurring).
       I agree with the lead opinion’s holding that IBM was entitled to use the Compact’s

elective three-factor apportionment and allocation formula for its 2008 Michigan taxes. I

also agree with both the lead opinion and the dissenting opinion that the tax bases at issue

here are “income taxes” within the meaning of the Compact. Whether the Legislature

repealed the Compact’s election provision by implication when it enacted the BTA is a

very close question. I would not reach that question because the Legislature made clear

that taxpayers are entitled to use the Compact’s election provision for the 2008, 2009, and

2010 tax years.

       Assuming that the Legislature impliedly repealed the Compact’s election

provision in 2008 by enacting the BTA, IBM could nonetheless avail itself of the

Compact’s election provision for tax years 2008 through 2010 because the Legislature, in

2011, clearly intended to provide multistate taxpayers the benefit of the Compact’s

election provision for these tax years. Specifically, on May 25, 2011, the Legislature
necessarily re-enacted all the provisions of the Compact, and ordered that act to take

immediate effect.1 MCL 8.3u provides that

        [t]he provisions of any law or statute which is re-enacted, amended or
        revised, so far as they are the same as those of prior laws, shall be
        construed as a continuation of such laws and not as new enactments. If any
        provision of a law is repealed and in substance re-enacted, a reference in
        any other law to the repealed provision shall be deemed a reference to the
        re-enacted provision.

Pursuant to this provision, we must construe the Compact as though it had not been

impliedly repealed.2

        That said, the BTA’s exclusive apportionment method remains in conflict with the

election provision of the Compact. This conflict, in my view, is easily resolved because

the Legislature in 2011 also expressly supplemented the Compact. This new provision is

not “the same as those of prior laws” and is a “new enactment,” which expressly provides

that a taxpayer could elect to apportion its income under article IV of the Compact

        except that beginning January 1, 2011 any taxpayer subject to the Michigan
        business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, or the income
        tax act of 1967, 1967 PA 281, MCL 206.1 to 206.697, shall, for purposes of
        that act, apportion and allocate in accordance with the provisions of that act
        and shall not apportion or allocate in accordance with article IV.[3]

        There can be no dispute given this language that the Legislature specifically

intended to retroactively repeal the Compact’s election provision beginning January 1,


1
    2011 PA 40.
2
  See also 1A Singer, Sutherland Statutory Construction (7th ed), Repeal and
Reenactment, § 23:29.
3
    2011 PA 40.



                                              2
2011. Further, I conclude that this language contemplates that any taxpayer could avail

itself of the Compact’s election provision for tax years 2008 through 2010. This is

because the Legislature, either under the original enactment of the Compact4 (assuming

the Legislature did not repeal the Compact’s election provision by implication when it

enacted the BTA) or under the above re-enactment and supplementation of the Compact5

(assuming the Legislature repealed the Compact’s election provision by implication when

it enacted the BTA), chose to commence its express repeal of the Compact’s election

provision on January 1, 2011, even though the conflict between the BTA and the

Compact had existed from the 2008 tax year. Simply put, the contrapositive of the

Compact’s supplemental provision must mean that before January 1, 2011, a taxpayer

could, “for purposes of that act [the ITA or the BTA], apportion and allocate in

accordance with the provisions of [the ITA or the BTA] and [may] apportion or allocate

in accordance with article IV” of the Compact.          This is, in my opinion, the most

reasonable understanding of this legislation.

        In sum, the Legislature in 2011 created a window in which it intended the

Compact’s election provision to apply. In this case, IBM sought to “apportion and

allocate” its taxes under the BTA well before January 1, 2011, and therefore may

apportion or allocate its taxes in accordance with article IV of the Compact. For this

reason, I concur in the result reached in the lead opinion.

                                                         Brian K. Zahra

4
    1969 PA 343.
5
    2011 PA 40.



                                                3
                            STATE OF MICHIGAN

                                    SUPREME COURT


INTERNATIONAL BUSINESS
MACHINES CORPORATION,

             Plaintiff-Appellant,

v                                                           No. 146440

DEPARTMENT OF TREASURY,

             Defendant-Appellee.


MCCORMACK, J. (dissenting).
      I respectfully dissent because I conclude that the Michigan Business Tax Act

(BTA), MCL 208.1101 et seq., requires taxpayers to apportion their multistate income in

accordance with the BTA’s sales-only apportionment formula and without resort to the

Multistate Tax Compact’s election provision. I reach this result because the Legislature’s

command—“each tax base established under this act shall be apportioned in accordance

with this chapter,” MCL 208.1301(1) (emphasis added)—is plain, unambiguous, and

permits only one interpretation. Further, there is no constitutional barrier that prevents

the Legislature from making the Compact’s alternative election provision unavailable to

taxpayers. I would affirm the judgment of the Court of Appeals.

               I. AN IRRECONCILABLE CONFLICT OF STATUTES

      The threshold issue is, at its core, one of statutory interpretation. When the

language of a statute is unambiguous, we give effect to its plain meaning. Ter Beek v

City of Wyoming, 495 Mich 1, 8; 846 NW2d 531 (2014). It is hard to imagine a more
unambiguous command than the mandatory directive found in § 301 of the BTA: “Except

as otherwise provided in this act, each tax base established under this act shall be

apportioned in accordance with this chapter.” MCL 208.1301(1). There is no “otherwise

provided” exception in the BTA that would aid IBM in its attempt to avoid the statute’s

sales-only apportionment requirement.       And, within Chapter 208 of the Michigan

Compiled Laws, it is the BTA alone that provides the formula by which taxpayers are to

apportion their multistate income. See MCL 208.1301(2); MCL 208.1303(1). Neither

the Compact nor its apportionment provisions are referred to anywhere in the BTA.

       I share the lead opinion’s view that we must make every attempt “to construe

statutes, claimed to be in conflict, harmoniously[.]” Wayne Co Prosecutor v Dep’t of

Corrections, 451 Mich 569, 577; 548 NW2d 900 (1996).1 When later enacted legislation

irreconcilably conflicts with a prior act, however, “the last expression of the legislative

will must control.” Jackson v Mich Corrections Comm, 313 Mich 352, 356; 21 NW2d

159 (1946).

       Section 301(1) of the BTA directs that taxes established under the BTA be

apportioned “in accordance with this chapter.” “[T]his chapter” requires taxpayers to use




1
  The lead opinion implies that if the Compact is found to irreconcilably conflict with the
BTA, the Compact, as the earlier enacted statute, will necessarily have been repealed by
implication. Our caselaw does not demand such a result. See Metro Life Ins Co v Stoll,
276 Mich 637, 641; 268 NW 763 (1936) (“It is the rule that where two laws in pari
materia are in irreconcilable conflict, the one last enacted will control or be regarded as
an exception to or qualification of the prior statute.”) In any event, regardless of whether
the BTA impliedly repealed the Compact beginning January 1, 2008, the issue remains
the same—whether the Compact election was available for tax years 2008 through 2010.



                                             2
a sales-only apportionment formula.2      The Compact, however, provides that “[a]ny

taxpayer subject to an income tax[3] . . . may elect to apportion” its income in accordance

with the Compact’s three-factor apportionment formula.          MCL 205.581, Art III(1).

Reading these provisions side by side, I see two, and only two, possible results: either

taxes established under the BTA need not be apportioned “in accordance with this

chapter,” as § 301 demands, or taxpayers may not elect to use the Compact formula to

apportion tax bases established under the BTA. While I agree with the lead opinion that

statutes that appear to be conflict should be read together and reconciled, if reasonably

possible, Rathbun v State of Michigan, 284 Mich 521, 544; 280 NW 35 (1938), I disagree

that this is a case where reconciliation is possible. The differing opinions offered by this

Court here make the underlying conflict undeniably plain. The Compact and the BTA

are irreconcilably in conflict; one statute—either the Compact or the BTA—must prevail

over the other.    And neither alternative is easily dismissed.       Traditional rules of

construction lead me to resolve the conflict in favor of the later enacted and more specific

legislation. See Kalamazoo v KTS Indus, Inc, 263 Mich App 23, 38-39; 687 NW2d 319

(2004) (resolving a direct conflict between two statutes in favor of the subsequently

enacted legislation).




2
 Taxpayers may petition the Treasury to use an alternative apportionment method if the
apportionment provisions of the BTA “do not fairly represent the extent of the taxpayer’s
business activity in this state[.]” MCL 208.1309(1).
3
  I agree with the lead opinion that the tax bases at issue here are “income taxes” within
the meaning of the Compact. MCL 205.581, Art II(4).



                                             3
      The lead opinion agrees that the plain language of § 301 is mandatory. But it

asserts that § 301 can nevertheless be interpreted as permitting taxpayers to make the

Compact election. I do not see how this interpretation of the BTA is reasonable. If a

taxpayer can elect an alternative apportionment formula, then § 301 is in no sense

mandatory. Quite the opposite: § 301’s mandatory apportionment “in accordance with

this chapter” becomes optional. By interpreting § 301 as permitting taxpayers to make

the Compact election, the lead opinion has not, as it claims, settled on a harmonious

construction of the BTA and the Compact. Rather, it has resolved the conflict in favor of

the Compact, the earlier enacted statute.       But our precedent is clear: when an

irreconcilable conflict exists, as in this case, the later enacted legislation controls.

Jackson, 313 Mich at 356; see also Washtenaw Co Rd Comm’rs v Pub Serv Comm, 349

Mich 663, 680; 85 NW2d 134 (1957). Because I am not convinced that the two statutes

can be read harmoniously, I believe that, for tax years 2008 through 2010, the enactment

of the BTA impliedly repealed the Compact’s election provision.

      The lead opinion tries to give some effect to § 301 by stating that a taxpayer “must

use the apportionment formula set forth in” the BTA if it does not make the Compact

election. Ante at 15. This construction does not make § 301’s mandatory directive

“mandatory” at all. When a taxpayer is given a choice as to whether they will apportion

their income in accordance with the BTA’s sales-only formula, the number of alternative

options—a single one, or more—is irrelevant. As long as an alternative option exists, the

taxpayer may, not must, use the apportionment formula set forth in the BTA. And once

the lead opinion’s “mandatory” construction is revealed to be anything but that, I do not

believe that the lead opinion has persuasively explained why the BTA did not impliedly


                                           4
amend or repeal the Compact’s election provision. Rather, the lead opinion, relying on

the fact that the Legislature has expressly repealed and amended tax statutes in the past,

simply states that “[h]ad the Legislature believed that the Compact’s election provision

no longer had a place in Michigan’s tax system . . . , it could have taken the necessary

action to eliminate the election provision.” Ante at 14-15. Because it did not, the lead

opinion “proceed[s] under the assumption that the Legislature intended for [the

Compact’s election provision] to remain in effect.” Ante at 15. This, of course, simply

assumes the lead opinion’s conclusion that there was no repeal.            Yes, repeals by

implication are disfavored, and that the Legislature knows how to affect an express repeal

is irrefutable. But by demanding that the Legislature take “the necessary action”—i.e.,

expressly amend or repeal the Compact—the lead opinion has elevated the presumption

against implied repeals into an absolute bar.

       Having failed to adequately explain why the statutory language itself permits the

result it reaches, the lead opinion anchors its analysis in a historical overview of business

taxation in Michigan. While informative, I find this approach ultimately unpersuasive.

The lead opinion argues that because the Compact was enacted at a time when Michigan

law applied the same three-factor apportionment formula as that provided in the

Compact, the Legislature, in enacting it, must have anticipated the future enactment of a

tax act requiring a different apportionment formula and intended for the Compact to

prevail should a conflict arise. But even assuming that the lead opinion is correct, that

interpretation reads into the Compact a policy choice by the 1970 Legislature that the

2008 Legislature was free to disagree with, either by enacting an income tax with a

different, mandatory apportionment formula, as it did in 2008, or by repealing the


                                                5
election provision outright, as it did in 2011. See Studier v Mich Pub Sch Employees’

Retirement Bd, 472 Mich 642, 661; 698 NW2d 350 (2005) (“[A] fundamental principle

of the jurisprudence of both the United States and this state is that one legislature cannot

bind the power of a successive legislature.”).

       The lead opinion underscores its error by attaching particular significance to 2011

PA 40, which expressly amended the Compact to make the election unavailable to BTA

taxpayers beginning January 1, 2011. The effect of this amendment on tax years 2011

and beyond is plain to see, but whether the amendment lends force to IBM’s position in

this dispute is not. In enacting this amendment, the 2011 Legislature may have simply

been acting expressly to confirm what the 2007 Legislature believed it had already done

implicitly. And even if the 2011 Legislature was expressing its view that the BTA did

not, in fact, repeal the election provision, this Court is not bound by the prior

Legislature’s construction of the earlier enactment. See Robertson v Baxter, 57 Mich

127, 132; 23 NW 711 (1885) (“Legislative construction of past legislation has no judicial

force except for the future. But it is always entitled to be considered with some care, so

far as it throws light on doubtful language, and for future cases it has authority.”); Frey v

Mitchie, 68 Mich 323, 327; 36 NW 184 (1888) (“It is unnecessary to say more than that a

legislative interpretation of old laws has no judicial force. Whether right or wrong must

be determined by the statutes themselves.”). The question we must answer in this case

concerns what the Legislature intended when it enacted the BTA—not what it intended

when it enacted the Compact forty years earlier or amended it three years later. While in

answering this question the 2011 amendment may be considered “with some care, so far




                                             6
as it throws light on doubtful language,” Baxter, 57 Mich at 132, that light does not shine

on the lead opinion’s argument.

       In my view the BTA made the Compact election unavailable. Because the statutes

are irreconcilably in conflict, the latter, as the more specific and later enacted statute,

must be given effect over the former. For this reason, I disagree with the lead opinion

that the BTA’s mandatory directive can be interpreted so as to allow BTA taxpayers to

make the Compact election instead. As a result, I find it necessary to address IBM’s

argument that the Legislature was not constitutionally permitted to make the BTA’s

sales-only apportionment formula exclusive and mandatory without first repealing the

Compact in its entirety.

       II. THE LEGISLATURE WAS NOT BARRED FROM UNILATERALLY
                        AMENDING THE COMPACT

       IBM asks this Court to invoke the authority of “compact law” and hold that the

Legislature, even had it intended to alter the Compact’s election provision when it

enacted the BTA, was prohibited from doing so.4 I would decline that invitation.


4
 To the extent that IBM is separately arguing that the Compact is a binding contract
among its member states and that unilateral amendment of the Compact offends the
Contract Clause, that argument is discussed later in this opinion.

The California First District Court of Appeal recently decided this very issue in Gillette
Co v Franchise Tax Bd, 209 Cal App 4th 938; 147 Cal Rptr 3d 603 (2012), review
granted and opinion superseded sub nom Gillette v Franchise Tax Bd, 151 Cal Rptr 3d
106; 291 P3d 327 (2013). The Gillette Court held that “under established compact law,
the [Multistate Tax] Compact superseded subsequent conflicting state law . . . [and] the
federal and state Constitutions prohibit states from passing laws that impair the
obligations of contracts.” Gillette, 147 Cal Rptr 3d at 615. For the reasons stated herein,
I believe that Gillette was wrongly decided.



                                            7
       The United States Constitution provides that “[n]o State shall, without the Consent

of Congress . . . enter into any Agreement of Compact with another State[.]” US Const,

art I, § 10, cl 3. As the Supreme Court explained in US Steel Corp v Multistate Tax

Comm, 434 US 452; 98 S Ct 799; 54 L Ed 2d 682 (1978), the clause is not to be read

strictly, but only as requiring congressional consent for compacts that tend to increase the

political power of the states in a way that “may encroach upon or interfere with the just

supremacy of the United States.” Id. at 471 (quotation marks and citation omitted).

Those compacts that receive congressional authorization and fall within the scope of the

Compact Clause are treated as federal law. Cuyler v Adams, 449 US 433, 440; 101 S Ct

703; 66 L Ed 2d 641 (1981). Compacts without congressional approval, however, are not

transformed into federal law; thus their construction is a matter of state statutory law.

       Notwithstanding the fact that the Multistate Tax Compact, as a compact without

congressional approval, does not carry the supreme force of federal law, IBM believes

that the Legislature could not impose an exclusive apportionment formula because the

Compact supersedes conflicting state law in any event. This is contrary to our well-

established rule that a statute can be amended, repealed, or superseded, in whole or in

part, expressly or impliedly, by a subsequently enacted statute. LeRoux v Secretary of

State, 465 Mich 594, 615; 640 NW2d 849 (2002) (“Absent the creation of contract rights,

the later Legislature is free to amend or repeal existing statutory provisions.”). The

essence of IBM’s argument is that because a compact is an agreement between Michigan

and the other member states, it is not like any other state law subject to traditional

principles of statutory construction, but rather it has some greater force and authority. As

a result, any variation from the Compact’s terms is strictly prohibited. In support of this


                                              8
proposition, IBM cites as persuasive authority McComb v Wambaugh, 934 F2d 474, 479

(CA 3, 1991), and CT Hellmuth & Assoc, Inc v Washington Metro Area Transit Auth, 414

F Supp 408, 409 (D Md, 1976). Neither case, in my view, supports such a rule.

        In McComb, the plaintiff, as guardian ad litem for a minor child, brought a suit

against the city of Philadelphia and its employees under 42 USC 1983. The suit sought

damages for injuries the child suffered as a result of parental abuse. Before he was

injured the child was under the protective custody of a Virginia court. The Virginia court

ordered that the child be returned to his parental home in Philadelphia, where the abuse

occurred. Plaintiff argued that the Virginia court order, in conjunction with the Interstate

Compact for Placement of Children (ICPC), a compact to which Pennsylvania and

Virginia are parties that had not been congressionally approved, extended the jurisdiction

of the Virginia court into Pennsylvania and thereby imposed a legal duty on the

Philadelphia social workers. The United States Court of Appeals for the Third Circuit

rejected this argument, ultimately concluding that the ICPC did not apply when a child is

returned by the sending state to a natural parent residing in another state. McComb, 934

F2d at 482.

        IBM cites the Third Circuit’s discussion of the scope of the ICPC for its argument

here:

               Because Congressional consent was neither given nor required, the
        [ICPC] does not express federal law. Consequently, this Compact must be
        construed as state law. . . .

               Nevertheless, uniformity of interpretation is important in the
        construction of a Compact because in some contexts it is a contract between
        the participating states. Having entered into a contract, a participant state
        may not unilaterally change its terms. A Compact also takes precedence



                                             9
      over statutory law in member states. [McComb, 934 F2d at 479 (citations
      omitted; emphasis added).]

The McComb court did not cite any authority for the above emphasized rule—that

compacts without congressional approval cannot be unilaterally amended and must take

precedent over conflicting state law—and I have found none. Moreover, the unsupported

statement contradicts the one that precedes it. Either the compact must be construed as

state law or it must be construed as something with greater authority than state law, but

the McComb court said both. Finally, this statement was dictum, because the court did

not identify any potential conflict between the ICPC and Pennsylvania law and the court

ultimately determined that the ICPC did not apply. Id. at 482.

      In CT Hellmuth, the plaintiff sought to compel disclosure of documents under

Maryland law. The defendant, an interstate agency formed by an interstate compact

between Maryland, Virginia, and the District of Columbia, argued that its status as an

interstate agency exempted it from the Maryland law. In granting the defendant’s motion

for summary judgment, the court remarked that

      when enacted, a compact constitutes not only law, but a contract which may
      not be amended, modified, or otherwise altered without the consent of all
      parties. It, therefore, appears settled that one party may not enact
      legislation which would impose burdens upon the compact absent the
      concurrence of the other signatories. [CT Hellmuth, 414 F Supp at 409.]

CT Hellmuth and the cases it relied upon, however, involved congressionally approved

compacts, which, as explained, supersede subsequent state law by virtue of the

Supremacy Clause. Cuyler, 449 US at 440.

      IBM’s claim that the Compact trumps the BTA simply because of its status as a

compact relies on the faulty premise that the distinction between compacts that have



                                           10
congressional approval and those that do not is unimportant, and that all compacts are

immune to unilateral modification by their member states because “[a] Compact . . . takes

precedence over statutory law in member states.” McComb, 934 F2d at 479. This

assumes too much. Any immunity, if it exists, is a result of a compact’s dual nature as

both state law and a contract among its member states. See Green v Biddle, 21 US (8

Wheat) 1; 5 L Ed 547 (1832) (recognizing that an interstate compact can be a contract).

As a result the Legislature is free to amend or repeal an existing statutory provision as

long as it does not impair a contractual obligation. LeRoux, 465 Mich at 615; see US

Const, art I, § 10, cl 1; Const 1963, art 1, § 10. In other words, the Legislature is

prohibited from unilaterally amending the Compact only if that amendment impairs

contractual obligations created by the Compact itself. When viewed as a matter of

contract law, I believe that it was within the Legislature’s power to require BTA

taxpayers to apportion their multistate income solely in accordance with § 301.

    III. UNILATERAL AMENDMENT OF MCL 205.581, ART III(2) DOES NOT
           VIOLATE THE STATE OR FEDERAL CONTRACTS CLAUSE

       In evaluating whether § 301 of the BTA unconstitutionally impairs a contract, the

threshold question is whether the Compact did, in fact, create a contractual relationship in

the first instance. I do not believe that it did.     Two factors weigh heavily in this

conclusion.   First, the member states’ courses of conduct indicate that there is no

contractual obligation to strictly adhere to Articles III and IV of the Compact. Second,

the Compact is silent regarding a member state’s authority to enact exclusive

apportionment formulas that differ from the Compact’s formula.




                                            11
      Starting with the obvious: taxpayers like IBM were not parties to the Compact. To

the extent that the Compact can be viewed as a contract, it is an agreement between its

member states, not between taxpayers and the states.5 The Compact member states’

courses of performance are critical to understanding the nature of the agreement. As the

Supreme Court recently explained, a party’s course of performance is “highly significant”

evidence of the party’s understanding of the Compact’s terms. Tarrant Regional Water

Dist v Hermann, ___ US ___; 133 S Ct 2120, 2135; 186 L Ed 2d 153 (2013) (citation and

quotation marks omitted).6 Here, it is plain that the member states did not view strict

adherence to Articles III and IV as a binding contractual obligation, as Compact members

have deviated from the Compact’s election provision and apportionment formula without

objection from other members. Arkansas, for example, has retained the Compact’s

election provision but changed the Compact formula to place additional emphasis on the

sales factor. Ark Code 26-5-101, Art IV(9). Nondeviating members have not pursued

actions against those states that have deviated, and no member state has intervened on

IBM’s behalf in this case. Further, the Multistate Tax Commission—the organization

charged with administering the Compact—has urged us to reject IBM’s rigid



5
  While the Treasury has not made the argument in its brief on appeal, it is not entirely
clear to me why IBM has standing to enforce the Compact as a contract, given that IBM
is neither a party to the Compact nor is it clear that they were intended as a third-party
beneficiary. See Schmalfeldt v North Pointe Ins Co, 469 Mich 422; 670 NW2d 651
(2003); MCL 600.1405. In any event, because I conclude that no such contractual
relationship was formed, I find it unnecessary to address this issue sua sponte.
6
  Michigan law recognizes a similar principle. See Klapp v United Ins Group Agency,
Inc, 468 Mich 459, 478-479; 663 NW2d 447 (2003).



                                           12
interpretation of the Compact. These facts weigh heavily in favor of rejecting IBM’s

argument that the Compact creates a binding contractual obligation on its member states

to refrain from amending the election provision.7

      Deference to principles of state sovereignty leads me to the same conclusion. As

this Court explained in Studier, 472 Mich at 661, there is a “strong presumption that

statutes do not create contractual rights.” This presumption is grounded in the principle

that “surrenders of legislative power are subject to strict limitations that have developed

in order to protect the sovereign prerogatives of state governments.” Id. IBM has not

overcome this presumption here. The Compact’s silence on the effect of a member

state’s ability to elect an exclusive apportionment formula indicates that Michigan did not

contract away its right to do exactly that. Id. at 662. While it is true that the Compact

does not expressly allow Michigan to adopt a different apportionment formula, neither

does the Compact surrender the state’s right to do so. When the state’s sovereign power

of taxation is implicated, as it is here, any uncertainty should be resolved in favor of

concluding that the state did not cede that power. See Tarrant, 133 S Ct at 2132

(recognizing that states “do not easily cede their sovereign powers”). Admittedly, any

sovereignty concerns are abated by the fact that a member state may withdraw from the

Compact, unilaterally and without repercussion, at any time. MCL 205.581, Art X(2).

But this withdrawal provision is equally strong evidence that the member states did not

7
  It bears emphasizing that Compact members have not only refrained from bringing legal
action against one another for deviating from Articles III and IV, they have endorsed the
Commissioner’s interpretation of the Compact: in the Gillette litigation, all of the
member states jointly filed an amicus brief urging the Supreme Court of California to
reject the lower court’s construction of the Compact as a binding contract.



                                            13
intend to be contractually bound, as it demonstrates the member states’ desire to retain

control over their sovereignty with respect to taxation.          Moreover, if continued

participation in the Compact is, essentially, completely voluntary, I fail to see how its

terms can be construed as creating binding contractual obligations, especially in light of

the presumption against such an interpretation. Studier, 472 Mich at 661.8

                                    IV. CONCLUSION

       I would affirm the judgment of the Court of Appeals because the Legislature

expressly provided that taxes established under the BTA “shall be in accordance with”

the BTA’s sales-only apportionment formula. Allowing taxpayers to apportion their

multistate income in accordance with the Compact’s formula violates this unambiguous

directive. And because the state was not contractually obligated to allow taxpayers to

make the Compact election, the BTA does not offend the state or federal constitutions.


                                                        Bridget M. McCormack
                                                        Robert P. Young, Jr.
                                                        Mary Beth Kelly




8
  In arguing that unilateral amendment of the Compact would offend the state and federal
constitutions, IBM cites Green, 21 US 1, in which the Supreme Court analyzed an
interstate compact under the Contract Clause, US Const, art I, § 10, cl 1. While I
conclude that the Compact did not create a contractual obligation that precluded
Michigan from unilaterally amending its election provision, it is important to note that the
Supreme Court has since retreated from the “any deviation” standard it applied in Green.
See US Trust Co v New Jersey, 431 US 1, 21; 97 S Ct 1505; 52 L Ed 2d 92 (1977).
Because IBM does not engage these post-Green developments, it has failed to explain
how a constitutional violation arises under a modern analysis.



                                            14